Citation Nr: 0403148	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-20 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic lumbar 
paravertebral muscle myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from March 1969 to November 
1970.

This appeal arises from a December 2001 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
chronic lumbar paravertebral muscle myositis.


FINDINGS OF FACT

1.  In an unappealed decision dated in February 1980, the RO 
denied a claim for service connection for a chronic lumbar 
paravertebral muscle myositis.

2.  The veteran attempted to reopen the claim in 1999, which 
was denied by the RO in December 1999,  He was notified of 
the decision by letter and of his rights to appeal that 
decision within one year; a notice of disagreement was not 
filed within one year.  

3.  The evidence received since the RO's December 1999 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's December 1999 decision denying the veteran's attempt to 
reopen a claim for service connection for a chronic lumbar 
paravertebral muscle myositis and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 28 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).     

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 2001 decision, the statement of 
the case (SOC), and supplemental statements of the case 
(SSOC), that the evidence did not show that new and material 
evidence had been submitted to reopen the claim.  That is the 
key issue in this case and the rating decision and statements 
of the case informed the appellant of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision and SOC sent to the appellant informed him of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and private medical records.  
The veteran has been afforded an examination for the 
disability that is the subject of this claim.  In a letter, 
dated April 2001, the veteran was informed of the types of 
evidence that may be probative of his claim and he was 
informed of the provisions of the VCAA.  The Board notes in 
particular that Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004) is not for application because RO's 
denial of the attempt to reopen the claim came after issuance 
of the letter notifying the veteran of the VCAA.  In the 
August 2002 statement of the case and subsequent supplemental 
statement of the case, he was also informed that, provided 
certain criteria were met, VA would attempt to obtain medical 
records, employment records, or records from other federal 
agencies.  He was further advised that it was ultimately his 
responsibility to provide this information.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.    


II. New and Material

A review of the claims file shows that in February 1980, the 
RO denied the veteran's claim for service connection for a 
back condition.  There was no appeal, and the decision became 
final.  See 38 U.S.C.A. § 7105(c).  Applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.

In September 1999, the veteran applied to reopen his claim.  
In December 1999, the RO denied the claim after determining 
that new and material evidence had not been presented.  There 
was no appeal, and the decision became final.  See 38 
U.S.C.A. § 7105(c).

In September 2000, the veteran filed a document which the RO 
construed to be a claim to reopen.  The veteran sent the RO 
some additional evidence, but the RO reiterated its denial 
with a decision in December 2001.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated December 1999.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's 1999 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's February 1980 
decision included the veteran's service medical records.  
There were no back abnormalities noted in the veteran's pre-
induction and induction exams, dated July 1967 and March 
1969, respectively.  The veteran's clinical record indicates 
that in January 1970 he complained of a history low back 
pain.  X-Rays revealed that the veteran had spina bifida 
occulta and loss of lumbar lordosis.  The examiner's 
impression was acute back sprain.  Finally, the veteran's 
separation exam does not note back problems or abnormalities. 

At the time of the RO's February 1980 denial of the claim, 
there were post-service medical records including a VA 
disability evaluation dated September 1978.  The examiner 
noted that the veteran had low back pain "off and on" and 
his impression was "myositis lumbar, paravertebral muscle, 
chronic, mild to moderate" but he did not give an opinion as 
to whether this condition initiated in or was aggravated in 
service.  The file also contains a letter from a private 
physician who stated that he treated the veteran for low back 
pain from November 1978 to January 1979, at which time he was 
"discharged asymptomatic."  Additional evidence filed in 
connection with the attempt to reopen in 1999, included 
copies of his service medical records which were already 
included in the claims file.  There was no competent opinion 
of record showing that the veteran's back condition was 
related to his military service.  

Since its 1999 decision, the RO received additional evidence 
from the veteran including a report from a C.T. scan of his 
spine, dated December 1999, which noted a central herniated 
nucleus pulposus at L4-L5 with evidence of bilateral 
foraminal stenosis and posterior bony spur at L5-S1 with 
evidence of left foraminal stenosis.  The new evidence also 
included an examination dated April 2001 in which a treating 
physician diagnosed the veteran with "(1) chronic 
(persistent) back pain, (2) lumbo-sacral HNP with Asoc. 
Radiculopathy, (3) sciatic syndrome."  An MRI of the 
lumbosacral spine dated August 2001 revealed "(1) 
significant posterior spondylosis at T11-T12 with impingement 
of the distal conus medularis and proximal filum terminale 
and severe spinal stenosis; (2) central herniated nucleus 
pulposus at L5-S1; (3) diffuse bulging annulus fibrosus at 
L4-L5 with spinal canal stenosis and foraminal stenosis." 
Another examination report by a treating physician, dated 
December 2002, reiterates that the veteran has "(1) chronic 
'persistent' lumbo/sacral pain with associated 
radiculaopathy, (2) chronic lumbo/sacral myositis (3) lumbo-
sacral HNP (4) sciatic syndrome."  The veteran's doctor 
noted that he is disabled, but he offers no opinion as to the 
whether his current disability relates to service.  Finally, 
in April 2003, the RO received two statements written by the 
veteran's friends.  Each gentleman wrote that he knew the 
veteran before he entered military service.  The veteran had 
been a leader in his community and a strong athlete.  
According to the statements, when the veteran returned from 
military service, he could no longer carry on some of the 
activities he had practiced before due to a wound in the back 
in the Republic of Vietnam that still bother him.  

With the exception of copies of service medical records, the 
veteran has submitted new evidence to support his claim.  
However, these records were not material under the 
regulations because the evidence does not relate to an 
unsubstantiated fact.  Although the medical evidence, 
including examination reports and MRI results, does show that 
the veteran has a current disability, this new evidence fails 
to show that there is any relationship between the veteran's 
disability and military service.   Accordingly, this evidence 
does not pertain to one of the evidentiary defects which were 
the basis for the RO's December 1999 decision.  The Board 
therefore finds that the submitted evidence does not bear 
directly and substantially upon the issue at hand, that this 
evidence is not probative of the issue at hand, and is not 
material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Therefore, the claim is not reopened.

In reaching this decision, the Board has also considered the 
veteran's friends' statements.  However, without competent 
evidence, the lay statements are insufficient to reopen the 
claim.  See Epps v. Gober, 126 F.3d. 1464 (1997) (laypersons 
are not competent to give a medical opinion as to diagnosis 
or causation); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999) (lay statements on medical issues are insufficient to 
constitute new and material evidence).  


ORDER

Because the veteran has not submitted new and material 
evidence, the claim of entitlement to service connection for 
a chronic lumbar paravertebral muscle myositis is not 
reopened.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



